Citation Nr: 0013861	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  98-12 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for degenerative changes 
of the lumbar spine, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to 
December 1983 and from March 1989 to August 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating action of the Cleveland, 
Ohio Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

Evidence recently associated with the claims folder includes 
an April 2000 statement from a private physician who stated 
that the veteran was unable to work because of his severe low 
back pain and related muscle spasms.  The Board finds that 
this evidence raises a claim of entitlement to a total 
disability rating based on individual unemployability.  That 
issue, however, has not been developed for appellate review 
and is referred to the RO for appropriate action.  


REMAND

The veteran contends that his service-connected low back 
disorder is more severe than the current rating indicates.  
The United States Court of Appeals for Veterans Claims 
(hereinafter, the Court) has held that, when a veteran claims 
a service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  Inasmuch as the veteran has submitted a well-
grounded claim, VA is obligated to assist him in the 
development of that claim.  38 U.S.C.A. § 5107(a) (West 
1991).  

As noted hereinabove, evidence recently associated with the 
claims folder includes a medical opinion that the veteran is 
unable to work due to symptoms related to his low back 
disorder.  That physician noted that the veteran had 
"extension" of the low back pain into both lower limbs and 
further testing was recommended to evaluate lumbar disc 
pathology and radiculopathy.  

The report of an October 1999 VA neurological examination 
yielded significantly different findings.  Following a review 
of the claims folder and examination of the veteran, it was 
the VA examiner's impression that the veteran did not have 
any motor weakness in the lower extremities and on sensory 
testing, had non-physiologic findings.  The examiner further 
noted that, while there was MRI evidence of disc bulging with 
canal and foraminal stenosis, the veteran did not have 
evidence of motor or sensory radiculopathy involving the 
lumbar or sacral nerve roots on physical examination.  In 
addition, the veteran's complaints of pain were considered 
inconsistent with the finding of good muscle mass and tone in 
the lower extremities.  It was this examiner's opinion that 
the veteran's complaints of low back pain were consistent 
with lumbosacral strain, but there was no evidence of 
radiculopathy and many of the physical findings were non-
physiologic.  

Given the discrepancy in medical findings, the Board finds 
that further evaluation is necessary.  Thus, a remand is 
required.  The development of facts includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The 
examination conducted on remand must include consideration of 
all factors identified in 38 C.F.R. §§ 4.40, 4.45 (1999).  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board also notes that the veteran has testified that the 
physician who provided the April 2000 statement has been 
treating him on a regular basis; however, records pertaining 
to that treatment have not been requested.  Records of any 
current treatment of the disability for which the veteran is 
seeking increased compensation may be highly probative with 
respect to his appeal.  The duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining treatment records to 
which the veteran has referred.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  Thus, VA must attempt to obtain those 
records to which the veteran has referred before any final 
action may be taken by the Board. 

Thus, the case is REMANDED to the RO for the following 
action:  

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for 
complaints regarding his low back 
disability since 1997.  Additionally, the 
veteran should provide the name and 
address of any health care professional 
who treated his back following a slip and 
fall in February 1994.  After securing 
any necessary releases, the RO should 
attempt to obtain copies of all records 
from the identified treatment sources, 
including the physician who provided the 
April 2000 statement.  

2.  Thereafter, the veteran should be 
afforded VA orthopedic and neurological 
examinations to determine the extent of 
disabling manifestations of his low back 
disability.  Findings must take into 
account all functional impairments 
identified in 38 C.F.R. §§ 4.40, 4.45, 
including pain on use, incoordination, 
weakness, fatigability, abnormal 
movements, etc.  Any functional 
impairment identified should be expressed 
in terms of additional range-of-motion 
loss beyond that clinically demonstrated.  
That is, the examiners should conduct 
range of motion testing, and should state 
what is considered normal range of 
motion.  The examiners should also 
address whether there is likely to be an 
additional loss of motion due to pain on 
use, including during flare-ups; weakened 
movement; excess fatigability; or 
incoordination.  It should also be 
specifically reported whether the veteran 
has symptoms compatible with sciatic 
neuropathy or other neurologic findings 
consistent with degenerative disc disease 
and the frequency with which disc 
syndrome attacks occur.  The examiners 
should also describe whether any existing 
pain, tingling or numbness significantly 
limits the veteran's functional ability 
during flare-ups or in use situations.  
Moreover, the examiners must 
differentiate any symptoms related to a 
February 1994 slip and fall from any 
symptoms related to the appellant's 
service connected disorder.  If the 
symptoms cannot be differentiated that 
fact must be so stated.  The examiners 
must review the claims folder, including 
a copy of this REMAND, and perform all 
tests and studies necessary to address 
the extent of functional impairment due 
the veteran's back disability.  All 
findings, opinions and bases therefor 
should be set forth in detail.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  
Thereafter, the RO should again review 
the veteran's claim for increase, with 
consideration of all applicable rating 
criteria and the holding of DeLuca.  If 
any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


